Per curiam.
Respondent L. Howard Freeman has petitioned for voluntary surrender of his license to practice law in the State of Georgia. The petition is based upon admission of a violation of a standard of State Bar Rule 4-102.
We adopt the State Disciplinary Board Review Panel’s recommendation that respondent’s petition be accepted and direct that he be allowed to surrender his license to practice law. Respondent is reminded that he must comply with all requirements of Bar Rule 4-219 (c). Because voluntary surrender of a license is tantamount to disbarment, before reinstatement will be considered respondent must comply with reinstatement procedures of the State Bar of Georgia in effect at the time of any reinstatement petition.
*458Decided October 16, 1992.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
The application for voluntary surrender of license is granted.

Clarke, C. J., Bell, P. J., Hunt, Benham, Fletcher and Sears-Collins, JJ., concur.